DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s amendments to the claims have overcome the previously cited objection to the drawings and thus the objection is withdrawn.

Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objection to the claims and thus the objection is withdrawn.
	
	Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 13, filed 11/19/2021, with respect to claims 2 and 6 have been fully considered and are persuasive.  The rejection of 09/15/2021 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 7-10 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 7-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tung-Yun McNally on 11/30/2021.
The application has been amended as follows: 
In line 5 of claim 2, the phrase “to is” before “600-800 degrees Celsius” should read “is”
In lines 6-7 of claim 2, the phrase “to is” before “200-300 degrees Celsius” should read “is”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As described in the office action mailed 09/15/2021, claim 5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and to include the limitations of the base claim and any intervening claims. The applicant has 
Claim 6 depends on claim 2 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797